t c memo united_states tax_court jack a and nancy r haigh petitioners v commissioner of internal revenue respondent docket no filed date jack a haigh pro_se edith moates for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 sec_182 respondent determined deficiencies in petitioners' and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether jack a haigh is entitled to schedule f expense deductions in excess of those allowed by respondent for each of the years in issue and whether petitioners are entitled to net_operating_loss carryovers in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference during the years in issue petitioners were husband and wife and filed joint federal_income_tax returns at the time the petition was filed petitioners resided in winter park florida references to petitioner are to jack a haigh during the years in issue petitioners resided in winter park florida petitioner was born in he had been employed by the u s department of the navy as a computer specialist but had retired at some point prior to the years in issue the disputed issues in this case involve a acre farm located on the banks of the red river miles east of durant 2nancy r haigh did not appear at trial or sign the stipulation of facts the case was dismissed as to her for failure properly to prosecute a decision will be entered against her consistent with the decision entered against jack a haigh oklahoma according to petitioner the farm was owned and operated by his parents for many years upon his father's death the farm passed to his mother who with petitioner's help continued to farm the property until her death in petitioner claims that he operated the farm after the death of his mother he now claims to be the owner of the property although for reasons unexplained the property is still titled in his mother's name according to petitioner he traveled to the farm from his residence in florida several times a year in order to plant and harvest crops during the years in issue there were several structures on the farm property including barns and a farm house the house was uninhabitable and petitioner stayed in a local motel when he traveled to the farm from his residence there were no recreational facilities on the property such as tennis courts or swimming pools according to petitioner there were two crops planted and harvested on the farm during the years in issue wheat and peanuts although there is no corroborative evidence on this point petitioners filed schedules f profit or loss from farming with their federal_income_tax returns for the years and petitioners' returns for those years were prepared by a certified_public_accountant on the schedules f petitioner reported farm income in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner also claimed farm expense deductions totaling dollar_figure dollar_figure and dollar_figure respectively specifically the schedules f reflected the following part ii--farm expenses chemicals custom hire machine work depreciation fertilizers and lime freight and trucking gasoline fuel and oil insurance other than health interest dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number b other labor hired less jobs_credit repairs and maintenance seeds and plants purchased storage and warehousing supplies purchased taxes utilities other expenses big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total expenses big_number big_number big_number net_loss big_number big_number big_number respondent allowed expenses to the extent of petitioner's reported schedule f income for each year in issue respondent disallowed the remaining deductions claimed on the ground that petitioner failed to establish that the expenses were ordinary and necessary within the meaning of sec_162 and for lack of substantiation respondent's determinations having been made in a notice_of_deficiency are presumed correct and petitioner bears the burden of proving such determinations to be erroneous rule a 290_us_111 furthermore deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 503_us_79 292_us_435 welch v helvering supra sec_6001 requires the taxpayer to keep records sufficient to show whether or not the person is liable for tax where a taxpayer fails to produce any records to substantiate his or her deductions disallowance of the claimed deductions is proper williams v commissioner tcmemo_1986_195 according to petitioner the farming activity was a cash operation he testified that suppliers and laborers demanded to be paid in cash he claims that he was paid in cash for the sale of crops and paid many if not most of the expenses claimed on the schedules f in cash petitioner did not maintain a checking account for the farming activity although petitioner had a personal account he claims that he never deposited any of the cash income he received from the farm into his personal account but rather used the cash to pay the farming expenses he allegedly incurred petitioner produced absolutely no records to support any claimed deductions petitioner testified that he kept records of his farming expenditures but that such records were now in the possession of his accountant petitioner presented no bills receipts canceled checks or other records to verify any of his farming expenditures petitioner's testimony with respect to specific categories of expenses was vague and uninformative moreover petitioner made no effort to retrieve and produce in this proceeding the records that he claims were turned over to his accountant simply put petitioner has failed to present sufficient evidence from which this court could conclude that any farming expenses were incurred and paid in effect petitioner has done nothing more than offer his federal_income_tax returns as proof for the deductions here in dispute such evidence is hardly sufficient to satisfy his burden_of_proof see 62_tc_834 accordingly petitioner is not entitled to schedule f expense deductions in excess of those allowed by respondent because of our holding we need not address whether the expenses claimed were ordinary and necessary within the meaning of sec_162 the net_operating_loss carryovers that were claimed by petitioners and disallowed by respondent for each year in issue result from the losses petitioners claim to have incurred in the farming activity with respect to the year petitioners conceded on their return that the net_operating_loss_deduction was miscalculated and that they were not entitled to a net_operating_loss_carryover in our holding with respect to deductions claimed on the schedules f results in the elimination of the net_operating_loss carryovers claimed in and that resulted from the claimed losses_incurred from farming accordingly respondent's determinations disallowing the net_operating_loss carryovers are sustained to reflect the foregoing decision will be entered for respondent with respect to petitioner jack a haigh and an appropriate decision reflecting the dismissal of the case as to nancy r haigh will be entered
